This action was brought to establish title in the appellant to a parcel of unplatted land in Stevens county, lying on the east bank of the Columbia river. He relies on adverse possession and a tax deed from the Columbia irrigation district. The effect of the deed depends on the location of the government meander line, which constitutes the western boundary of the district. The motion for a new trial is accompanied by a surveyor's affidavit which negatives the court's findings as to the location of the meander line to such an extent that the court improperly exercised its discretion in denying the motion, and for that reason the decree is reversed and a new trial ordered.
HOLCOMB, MITCHELL, MAIN, and FULLERTON, JJ., concur. *Page 645